Citation Nr: 1711419	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  04-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUE


1.  Entitlement to service connection for chronic urinary tract infections. 

2.  Entitlement to a rating in excess of 30 percent for a right total knee disability, status post total right knee replacement, from January 1, 2010 to June 15, 2016, and in excess of 60 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987, from March 1988 to March 1989, from December 1990 to May 1991, and from January 1996 to October 1999.  She had service in Southwest Asia from January 1991 to May 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) which, in pertinent part, granted service connection for status post arthroscopic partial anteromedial meniscectomy of the right knee and assigned a 0 percent (non-compensable) evaluation; and denied service connection for chronic urinary tract infections.

In January 2004, the RO assigned an increased rating to 10 percent for the right knee disability, effective from March 18, 2003, the date of a VA outpatient record showing increased disability.  A videoconference hearing before the undersigned was held in June 2007.  The Board remanded the case to the RO for further development in August 2007.  In a March 2010 rating decision, the RO granted a 100 percent, temporary total evaluation, for a right total knee replacement effective November 14, 2008, and granted an increased 30 percent evaluation effective December 1, 2009.  

In October 2010, the Board denied a compensable evaluation for a right knee disability, status post arthroscopic partial anteromedial meniscectomy, prior to March 18, 2003; denied an increased rating for a right knee disability, status post arthroscopic partial anteromedial meniscectomy, in excess of 10 percent, from March 18, 2003 to November 13, 2008; and an increased rating for a right knee disability, status post total right knee replacement, in excess of 30 percent from December 1, 2009.  In pertinent part, the issue of entitlement to service connection for chronic urinary tract infections was remanded.

The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court) with regard to the right knee.  By order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on September 6, 2011, the Court vacated the October 2010 Board decision and remanded the matter for additional development as to the matter of an increased rating in excess of 30 percent for a right knee disability, status post total right knee replacement, from December 1, 2009.  

In March 2012, in pertinent part, the Board remanded the issues of entitlement to service connection for chronic urinary tract infections and entitlement to a rating in excess of 30 percent for a right knee disability, status post total right knee replacement, from December 1, 2009.

In a February 2013 decision, the Board noted that the Veteran, in pertinent part, had disagreed with a February 2012 denial of a TDIU and that the Veteran should be issued a statement of the case which has been subsequently issued.  In any event, this issue is considered part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a December 2016 rating decision, the RO increased the disability rating for right total knee replacement, which was 30 percent disabling, to 60 percent effective June 15, 2016.  The RO determined that there was a clear and unmistakable error made in the compensation for right total knee replacement based on failure to grant a temporary total evaluation due to convalescence from November 14, 2008 to January 1, 2009.  A temporary total evaluation due to convalescence from November 14, 2008 to January 1, 2009 was also granted, and the schedular 100 percent evaluation for the right total knee replacement was continued for the period from December 1, 2009 to January 1, 2010.  The RO also determined that a failure to grant special monthly compensation was a clear and unmistakable error, and special monthly compensation based on housebound was granted from November 14, 2008 to January 1, 2010.  Thus, the right knee issue remaining on appeal is entitlement to a rating in excess of 30 percent for a right total knee disability, status post total right knee replacement, from January 1, 2010 to June 15, 2016, and in excess of 60 percent from that date.  For the entire appeal period in question, the right knee was rated under Diagnostic Code 5055.

The issue of entitlement to a TDIU is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic urinary tract infections are not attributable to service.  

2.  From January 1, 2010 and following a total right knee replacement, the Veteran has had chronic residuals consisting of severe painful motion or weakness in the right knee, but has not had an amputation.


CONCLUSIONS OF LAW

1.  Chronic urinary tract infections were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  From January 1, 2010, the criteria for a 60 percent rating, but no higher, for right total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016). 
 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in April 2001 and February prior to the initial adjudication of the claims, with subsequent letters sent in August 2007, April 2008, February 2010, and March 2012.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  VA has exhausted all efforts to ensure a complete record, but it is unclear if all records have been secured.  The Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  That being noted, there is no lower threshold for an allowance of the claim. 

The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also specifically examined to assess and then reassess the severity of the right knee disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at both RO and Board hearings.  The hearings were adequate as the DRO and Veterans Law Judge who conducted the hearings explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In her initial correspondence for service connection, the Veteran contended that she began having urinary tract infections while she was stationed in Saudi Arabia and found herself frequently dehydrated.

The STRs do not reflect any complaints, findings, treatment, or diagnosis of urinary tract infections.  On one occasion in August 1998, it was suspected that the Veteran had a urinary tract infection, but it was ultimately determined to be a muscle strain the next day.

Post-service, in May 2001, the Veteran was afforded a VA examination.  A diagnosis of urinary tract infections was made.  In June 2001, she was afforded a genitourinary examination.  At that time, she described a recurrent history of urinary tract infections since 1991.  She complained of frequency and dysuria and problems stopping stream.  She stated that concurrent with her infections she used urinary pads.  She had never had surgery on her urinary tract.  There was no actual showing of a current urinary tract infection on the examinations.  

In May 2009, the Veteran was afforded a VA examination.  The impression was recurrent urinary tract infections.  In December 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported a history of recurrent urinary tract infections which she stated started while serving in the Persian Gulf in 1990-91.  She reported becoming dehydrated and developing urinary tract infections.  She gave a history of intravenous hydration and antibiotics on a least one occasion.  She related that she continued to have recurrent urinary tract infections about every 3-4 months; however, there was no medical documentation to support this.  She usually had symptoms of dysuria, urgency, and frequency.  In reviewing previous urinalysis examinations at the Cleveland VA facility, the examiner indicated that they had been negative for urinary tract infections and urinary tract infection was not listed on her problem list.  The examiner reviewed the August 1998 STR and noted that the urinalysis was negative for a urinary tract infection.  In hearing testimony, it was noted that the Veteran reported that she was treated for a urinary tract infection, this followed her total hysterectomy and she did have a urinary catheter at that time due to the surgery.  Also, at her Board hearing, she indicated that she did not know the last time she was treated for a urinary tract infection.  There was no urinary tract infection shown on the date of the last VA examination.  The Board notes that the notation of a urinary tract infection was apparently historical.  She reported she had current treatment for a urinary tract infection and she was prescribed Ciproflaxin.  However, physical examination and urine testing was negative.  The examiner indicated that there was no documented medical evidence of a urinary tract infection during this appeal period.  The Veteran's urinary tract infections were not etiologically related to her military in Saudi Arabia in 1990.  The examiner noted that approximately 50 percent of all women will have at least one urinary tract infection in a lifetime with many women having several infections throughout their lifetimes.  Bacteria normally present in the vagina and anal area may easily enter the urethra through the meatus, during intercourse or when cleansing after urination and bowel movements.  The examiner stated further that the female urethra is very short, making it easy for the bacteria to reach the bladder and multiply, causing a bladder infection.  The bacteria may then migrate upward through the ureters into the kidneys and cause a kidney infection.  Infrequent urination and decreased intake of water increases the risk of urinary tract infections.  The examiner provided a medical source for that information on urinary tract infection.

In May 2012, a medical addendum was provided.  It was noted that the Veteran had self-reported in the previous examination in December 2010 that she was currently on Ciproflaxin for her "current" urinary tract infection.  The examiner conducted a VA pharmacy search for a listing of prescribed medications back to 2000 and found no orders for any antibiotic issued.  Likewise, there was no medical evidence in the record since the last examination or any private physician treatment records that the Veteran had been treated for a urinary tract infection.  The examiner further noted that the Veteran may have been on antibiotics for a dental infection at the time of the last examination according to the medical records, but, the Board notes that as indicated, there was no record of her being on an antibiotic for a urinary tract infection.  Therefore, the examiner stated that the original opinion remained accurate as there was no documented medical evidence of a urinary tract infection during this appeal period to support a nexus to her military service.  The Veteran's reported episodes of urinary tract infection were not etiologically related to military service in Saudi Arabia in 1990. 

The Board then remanded this case for additional records to be obtained as well as for a VA examination with an opinion addressing whether the Veteran has urinary tract infections as a result of disease or injury in active service, to include as a result of brucellosis, and with acknowledgement by the examiner that the Veteran had received training as a licensed practical nurse with regard to her assertions that she had had recurrent urinary tract infections since active service.  

In June 2016, a VA examination was conducted.  At that time, the Veteran stated the following; "I don't know why I have this examination, I have no problems with bladder infections.  In the early 1990's I was treated for dehydration overseas and was diagnosed and treated for bladder infections due to dehydration while on active duty.  I have had no problems since then.  I can't remember the last time I was treated for a bladder infection."  The Veteran denied dysuria.  The Veteran denied being diagnosed and treated for brucellosis.  There was no voiding dysfunction.  There was no history of urethral or bladder calculi.  There was no history of recurrent symptomatic bladder or urethral infections.  Urine testing was performed.  The Veteran stated that she was treated for bladder infections associated with dehydration while stationed in Saudi Arabia in 1990.  After review of all the medical records, the examiner found is no objective evidence for a diagnosis or treatment of a bladder infection from 1998 until the current date.  The Veteran had a current bladder infection, but the examiner opined that any current urinary tract infection was not etiologically related to any episodes of urinary tract infections while she was stationed in the military in Saudi Arabia in 1990 and there was no objective evidence for a chronic disability related to the diagnosis and treatment of bladder infections while on active duty in the early 1990's.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board recognizes that the Veteran has medical training as a nurse and has indicated that she was treated on several occasions during service for a urinary tract infection.  She has also stated that post-service, some years ago, she was treated for urinary tract infections although the records of such treatment are not of record.  However, during the course of the appeal, the Veteran did not have an actual infection until on the most recent examination when she had a bladder infection.  At that time, she clarified that she actually had not had any problems since service which is inconsistent with her prior statements and testimony.  As such, the probative value of her statements is diminished due to the contradictory nature.  Accordingly, the recent VA medical opinion is more probative and is supported by the record.  Assuming the Veteran had urinary tract infections during service, there is no evidence of any "recurrent" infections over the appeal period which has been in effect over 15 years.  Accordingly, the Board finds that service connection for urinary tract infections is not warranted.

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Similarly, in Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.  In this case, the directives were not met, but remanding for another VA knee examination would not remedy the lack of testing previously performed and the Veteran, per below, is being assigned the highest rating permissible.  

The Veteran was afforded a VA examination in December 2009.  It was noted that in about November 2008, the Veteran had a right total knee replacement, but still would get some pain stiffness, soreness, aching, and tenderness.  She was using a cane to ambulate.  She had normal daily activities.  Her motor strength in the right lower extremity was 5/5 except 4/5 in foot eversion and toe dorsiflexion.  She had difficulties with range of motion in the knee which was from 0 degrees of extension to 105 degrees of flexion.  There was pain throughout the range of motion.  Repetitive use caused increasing amounts of aching, pain, and tenderness.  Flare-ups caused more pain, soreness, and tenderness and more difficulty with standing and walking at the time.  The knee had some looseness to anteroposterior testing.  X-rays document a right total knee replacement.  The diagnosis was total knee replacement, right.

In August 2010, the Veteran was afforded another VA examination.  Pain and weakness were reported.  The Veteran had flare-ups 4-5 times per week.  During these periods, the Veteran's ability to function was markedly reduced.  She avoided weight bearing, but the pain could be so severe that she had to go to the emergency room.  She did not have episodes of dislocation.  Right knee range of motion at worse was zero to 106 degrees.  The Veteran had mild varus/valgus impairment of the medial collateral ligaments as well as moderate impairment of the posterior cruciate ligaments.  The Veteran had moderate instability, tenderness, abnormal movement, guarding, weakness, and pain.  The Veteran ambulated with a limp, favoring her right leg.  She was able to walk on her toes and heels.  She was able to stand on each leg independently, but with increased pain on the right.  She was only able to squat to 30 percent of expected, with increased right knee pain.  No toe sign was present.  Right knee and ankle movement were decreased, including decreased right knee and ankle strength with some giveaway weakness.  The right lateral thigh, lateral leg, and lateral foot had decreased perception. There was some right medial and more posterior knee laxity.  The right patella was tender.  The x-rays showed status post arthroplasty and anatomic alignment.  

In June 2012, the Veteran was afforded a VA examination.  During a flare-up, the Veteran related that the right knee would swell on the sides and was warm to the touch.  She could not walk as well and it was painful.  On examination, the Veteran could flex her knee to 75 degrees with pain at 60 degrees and limitation also to 60 degrees with repetitions.  She had full extension at zero degrees.  The Veteran demonstrated abnormal movement, weakness, pain, excess fatigability, swelling, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Strength was normal.  Stability testing was normal.  She reported having shin splints that were sharp on each side, burned, usually just when she tried to quit doing her activity, and they felt like they were on fire.  She said that that was when she got shin splints.  The Veteran had previously also undergone meniscus surgery.  The Veteran was using a cane and a walker.  There was no subluxation.  The Veteran's disability impacted employment.  It was noted that the Veteran worked formerly as a jail nurse and was often on her feet for the whole shift.  Currently, she could only stand or walk for 10 minutes without needing to sit down.  Physical labor was prohibited.  

The Board subsequently noted that there was no instability on this examination which was inconsistent with the last examination.  

In June 2016, the Veteran was afforded another VA examination.  At that time, the Veteran reported constant right knee pain of 6/10.  She used a cane constantly to help with stability.  She had flares with squatting, prolonged sitting more than 35 minutes, prolonged standing more than 15 minutes, and with cold weather.  The flares were alleviated by rest, ice, and Motrin.  She had pain with prolonged sitting and standing.  She had flexion of zero to 110 degrees and extension of 15 to zero degrees.  There was pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue as well as crepitus.  The Veteran was not being examined immediately after repetitive use over time.  The examination was not conducted during a flare-up.  Muscle strength was 4/5, but it was noted that the Veteran had suffered a stroke which impacted that finding.  There was no ankylosis.  There was no recurrent subluxation.  There was joint instability with posterior instability.  There were no shin splints present.  The Veteran had had meniscus impairment with frequent episodes of joint "locking" and joint pain.  She previously underwent surgery, arthroscopy and meniscectomy, in 1999.  The Veteran had undergone a total knee replacement in 2008 with chronic residuals consisting of severe painful motion or weakness.  The Veteran did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays showed a total knee prosthesis in place which appeared well seated with no effusion and no radiographic evidence for loosening.  The examiner stated that it was her medical opinion that it was more likely than not (greater than 50/50 probability) that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time and that there was additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups." However, it was pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.  An addendum indicated that the use of a cane by the Veteran was due to her stroke and that she did not have lateral instability.  

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). Id. 

In this case, the Board finds that post-surgery, the Veteran has met the 60 percent rating criteria.  She demonstrated pain throughout her range of motion testing as well as weakness.  Although she currently has additional weakness due to the stroke, the evidence demonstrates that she has had weakness due to the right knee disability.  

A schedular rating greater than 60 percent for the appeal is barred.  That is, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, Amputation Rule.  An above the knee amputation, not to include a thigh amputation, is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163.  Accordingly, the Veteran may not receive a combined rating greater than 60 percent for her right knee.  Likewise, rating her based on separate manifestations, such as limitation or motion and instability and scarring, would not be more advantageous to her.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 60 percent for the period in question.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is contemplated by the highest rating.  The schedular rating criteria specifically include pain, limitation of motion, and weakness and instability in the knee.  38 C.F.R. § 4.71a, Plate V.  In addition, functional impairment including prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the right knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.  The Board is also mindful of the Court's holding in Brambly v Principi, 17 Vet App. 20 (2003) that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board is remanding the TDIU because the record indicates that a hearing has been requested.


ORDER

Service connection for recurrent urinary tract infections is denied.

Entitlement to a 60 percent rating, but no higher, for a right total knee disability, status post total right knee replacement, from January 1, 2010 onward is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Information in the record reflects that the Veteran has requested a video conference hearing as to entitlement to a TDIU, which was not an issue at the time of her last video conference hearing.  Thus, she should be so scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing in connection with the claim for a TDIU.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


